DETAILED ACTION
In response to communication filed on 4 April 2021, claims 1-8 and 12-20 are amended. Claims 10-11 and 22-23 are canceled. Claims 1-9 and 12-21 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 April 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see “35 U.S.C. § 112 Rejections” filed 4 April 2021 are persuasive. Based on the amendments, the rejections have been withdrawn. 

Applicant’s arguments, see “35 U.S.C. § 103 Rejections” filed 4 April 2021 have been carefully considered but are not persuasive. The arguments are related to newly added limitations and are addressed in the rejection below. 

Claim Objections
Claims 1, 6, 8, 13 and 18 are objected to because of the following informalities:
Claims 1 and 13 recite “request implementing on override request” should read as --request implementing an override request-- since it appears to be a typographical error.
Claims 6 and 18 recite “apply override request changes” should read as –apply said override request changes-- and “applying override request changes” should read as –applying said override request changes-- respectively since it appears to be a typographical error and causes antecedent basis issue. 
Claim 8 recites “said selected component” should read as --said selected first component-- since it appears to be a typographical error and causes antecedent basis issue. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 13 recite “wherein said parameterized-behavior elements” but it is not clear if “said parameterized-behavior elements” are referring to overridable parameterized-behavior elements, non-overridable parameterized-behavior elements or are referring to both. This makes the claim indefinite. For the purpose of applying prior art “wherein said parameterized-behavior elements” have been interpreted as --wherein said overridable parameterized-behavior elements--. Claims 1 and 13 also recite “override request for parameterized-behavior elements sent from a second component to a first component”. But it is not clear if “parameterized-behavior elements” are referring to overridable parameterized-behavior elements, non-overridable parameterized-behavior elements or are referring to both. This makes the claim indefinite. For the purpose of applying prior art, “override request for parameterized-behavior elements sent from a second component to a first component” should read as -- override request for said overridable parameterized-behavior elements sent from a second component to a first component-- 
	Claims 2-9 and 12 are also rejected since they inherit this deficiency from claim 1.
	Claims 14-21 are also rejected since they inherit this deficiency from claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-9, 12-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Abrahami (US 2013/0219263 A1, hereinafter “Abrahami”) in view of of .

Regarding claim 1, Abrahami teaches
A website building system, the system comprising: (see Abrahami, [0002] “building of online visual design systems”).
a processor; (see Abrahami, [0035] “a database communicating with the server to store elements of the shared website, rules and dynamic layout information associated with the events”; [0147] “the required processing may be performed… by server 120”).
at least one database storing extended website components (see Abrahami, [0136] “Data repository 80 may store the pages and templates 65 pertinent to website 60, together with component information as well as rules and parameters pertinent to dynamic layout actions”) and their associated component hierarchies, (see Abrahami, [0216] “a hierarchical component structure, in which some components are containers containing other components or sub-containers”) said extended website components (see Abrahami, [0136] “Data repository 80 may store the pages and templates 65 pertinent to website 60, together with component information as well as rules and parameters pertinent to dynamic layout actions”) having overridable parameterized-behavior elements,.. (see Abrahami, [0231] “may specify an override behavior at the component or container level”) and an override data handler; (see Abrahami, [0136] “rules and parameters pertinent to dynamic layout actions”; [0220] “possible overrides at the… component level”).
wherein said parameterized-behavior elements represent: (see Abrahami, [0231] “may specify an override behavior at the component or container level”) style, body and (see Abrahami, [0017] “Such changes include not only modifications to the content of the displayed components… modifications to their style and other display parameters, such as text size and operational logic of said extended website component; and (see Abrahami, [0136] “templates 65 pertinent to website 60, together with component information as well as rules and parameters pertinent to dynamic layout actions”).
an element handler (see Abrahami, [0157] “may be integrated with both the editing and the viewer components (110A and 110B), so the same dynamic layout rules can be applied to changes in website 60”; [0137] “Once the appropriate edit has been made, updater 175 may update templates”) running on said processor (see Abrahami, [0035] “a database communicating with the server to store elements of the shared website, rules and dynamic layout information associated with the events”; [0147] “the required processing may be performed… by server 120”) to receive a communication request implementing (see Abrahami, [0152] “the calculation is not related to a single component but to the interaction between the set of components”) on override request for parameterized-behavior elements… (see Abrahami, [0204] “values for each of the dynamic layout base parameters may be determined using any combination of the following methods… using an override value for the specific component type of each of the two components being checked”) to implement (see Abrahami, [0157] “may be integrated with both the editing and the viewer components (110A and 110B), so the same dynamic layout rules can be applied to changes in website 60”) style, behavioral and (see Abrahami, [0017] “Such changes include not only modifications to the content of the displayed components… modifications to their style and other display parameters, such as text size and font” – content of the displayed components has been interpreted as body) operational changes; (see Abrahami, [0136] “templates 65 pertinent to website 60, together with component information as well as rules and parameters pertinent to dynamic layout actions”).
said element handler (see Abrahami, [0157] “may be integrated with both the editing and the viewer components (110A and 110B), so the same dynamic layout rules can be applied to communicate with said override data handler (see Abrahami, [0047] “The system also includes an updater on the client communicating with a database implemented on a server, with the database storing elements of the website, rules and dynamic layout information associated with the events in order to update the elements, according to the events and associated rules”; [0136] “rules and parameters pertinent to dynamic layout actions”; [0220] “possible overrides at the… component level” – database includes override information) of said first component… (see Abrahami, [0137] “component engine 150 may change the actual structure of the components”; [0154] “the content of component [a]”) of said first component, (see Abrahami, [0137] “component engine 150 may change the actual structure of the components”; [0154] “the content of component [a]”) said override data handler (see Abrahami, [0136] “rules and parameters pertinent to dynamic layout actions”; [0220] “possible overrides at the… component level”) of said first component (see Abrahami, [0137] “component engine 150 may change the actual structure of the components”; [0154] “the content of component [a]”). 
said element handler (see Abrahami, [0157] “may be integrated with both the editing and the viewer components (110A and 110B), so the same dynamic layout rules can be applied to changes in website 60”; [0137] “Once the appropriate edit has been made, updater 175 may update templates”). 
Abrahami does not explicitly teach components having non-overridable parameterized-behavior elements; request sent from a second component to a first component; to determine if said override request is related to an overridable parameter of a parameterized-behavior element of said first component, said override data handler of said first component having its associated override rules according to at least one of: component type, semantic type and business information (BI); and to resolve override conflicts between said first component and said second component according to override rules and to negotiate said override rules according to a negotiation protocol. 
However, Kheirolomoom discloses if the parameters are overridable and teaches
stores non-overridable parameterized- behavior elements (see Kheirolomoom, [0167] “the custom and system-provisioned parameters can be given particular values that are stored as a record”; [0190] “if the provisioning parameter does not have the "overridable" attribute then the attempt to override the provisioning parameter is not allowed”). 
	to determine if said override request is related to an overridable parameter of a parameterized-behavior element (see Kheirolomoom, [0167] “the custom and system-provisioned parameters can be given particular values that are stored as a record”; [0187] “[0187] “the "overridable" attribute which determines whether the value provided can be provided with a different value”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of attributes determining if values in the parameters can be overridden as being disclosed and taught by Kheirolomoom, in the system taught by Abrahami to yield the predictable results of effectively applying Web services technologies to allow businesses to automate processes with delivering valued business services by simplifying application building and service delivery processes (see Kheirolomoom, [0005] “The invention is a scenario-based design, deployment, and management environment that uses state-of-the- art in Internet and Web services technologies to allow businesses to automate the processes associated with delivering valued business services online and fully exploit the benefits and efficiencies offered by successful online strategies. The invention enables rapid, visual assembly of dynamic, scalable, scenario-driven interactions called NetScenarios. By dramatically simplifying application building and service delivery processes, the invention transforms online service assembly and deployment from a technological hurdle to a business imperative”).
sent from a second component to a first component; said override data handler of said first component having its associated override rules according to at least one of: component type, semantic type and business information (BI); and to resolve override conflicts between said first component and said second component according to override rules and to negotiate said override rules according to a negotiation protocol. 
However, Bowman discloses components on web browsers and also teaches
parameters sent from a second component to a first component (see Bowman, [col9 lines35-43] “create robust User Interface (UI) components… Dynamic, real-time Web pages can be created.  Using the above-mentioned custom UI components, dynamic Web pages can also be created”; [col2 lines29-34] “wherein the first component invokes a second service of a second component such that the user context instance is passed as a parameter from the first component to the second component”; [col41 lines29-31] “a component interaction diagram showing an interaction between a number of components in a financial system”). 
to negotiate connections according to a negotiation protocol (see Bowman, [col16 lines49-51] “The HTTP protocol is a stateless protocol. Every connection is negotiated from scratch, not just at the page level but for every element on the page”).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of attributes determining if values in the parameters can be overridden as being disclosed and taught by Bowman, in the system taught the proposed combination by Abrahami and Kheirolomoom to yield the predictable results of defining components at a level at which they can be distributed (see Bowman, [col20 lines14-21] “Software re-use will primarily stem from defining components at a level at which they can be re-used within the same application and across many applications. Although re-usable components can be at any level, more often they will probably be at an object level where they 
The proposed combination of Abrahami, Kheirolomoom and Bowman does not explicitly teach said override data handler of said first component having its associated override rules according to at least one of: component type, semantic type and business information (BI); and to resolve override conflicts between said first component and said second component according to override rules and to negotiate said override rules according to a negotiation protocol. 
However, Goenka discloses conflict resolution and also teaches
components having its associated override rules according to at least one of: component type (see Goenka, [0040] “the override rule can dictate that a co-occurrence constraint processed later in time can override a co-occurrence constraint processed earlier in time for one or more component/category pairs”).
to resolve override conflicts between said first component and said second component according to override rules and… (see Goenka, [0040] “for resolving conflicts between co-occurrence constraints based on an override rule associated with the component taxonomy hierarchy”; [0129] “In order to resolve the conflicts in a predictable manner, the set of co-occurrence constraints can be processed according to a processing order rule and an override rule”) said override rules (see Goenka, [0040] “for resolving conflicts between co-occurrence constraints based on an override rule associated with the component taxonomy hierarchy”; [0129] “In order to resolve the conflicts in a predictable manner, the set of co-occurrence constraints can be processed according to a processing order rule and an override rule”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of resolving conflicts and override rules as being disclosed and taught by Goenka, in the system taught by the proposed combination of 
Claim 13 incorporates substantively all the limitations of claim 1 in a method form (see Abrahami, [0062] “a method for implementing dynamic layout on a website”) and is rejected under the same rationale.

Regarding claim 2, the proposed combination of Abrahami, Kheirolomoom, Bowman and Goenka teaches
also comprising a runtime server to activate said element handler (see Abrahami, [0234] “when a dynamic layout trigger has been activated and to execute the dynamic layout changes”; [0157] “may be integrated with both the editing and the viewer components (110A and 110B), so the same dynamic layout rules can be applied to changes in website 60”; [0137] “Once the appropriate edit has been made, updater 175 may update templates”) for said first component (see Abrahami, [0137] “component engine 150 may change the actual structure of the components”; [0154] “the content of component [a]”) for a current view (see Abrahami, [0157] “to support automatically generated changes to the designer-defined layout”).
Claim 14 incorporates substantively all the limitations of claim 2 in a method form and is rejected under the same rationale.
	
Regarding claim 3, the proposed combination of Abrahami, Kheirolomoom, Bowman and Goenka teaches
also comprising a WBS (website building system) editor (see Abrahami, [0136] “Server 120 may comprise… a dynamic layout editor 70”) with knowledge of parameterized behavior elements (see Abrahami, [0136] “together with component information as well as rules and parameters”) to enable a user (see Abrahami, [0135] “User 5A situated at client 110A)”) to select a first component and apply an editing change to said selected first component (see Abrahami, [0137] “User 5A situated at client 110A may make changes to the pertinent template such as change the size of a component, addition of a picture”; [0137] “component engine 150 may change the actual structure of the components”; [0154] “the content of component [a]”).
Claim 15 incorporates substantively all the limitations of claim 3 in a method form and is rejected under the same rationale.

Regarding claim 4, the proposed combination of Abrahami, Kheirolomoom, Bowman and Goenka teaches
wherein said first component is at least one of (see Abrahami, [0137] “component engine 150 may change the actual structure of the components”; [0154] “the content of component [a]”) a semantic composite (see Abrahami, [0150] “container [a] may contain components [b] and [c]”).
Claim 16 incorporates substantively all the limitations of claim 4 in a method form and is rejected under the same rationale.

Regarding claim 5, the proposed combination of Abrahami, Kheirolomoom, Bowman and Goenka teaches
and also comprising a page analyzer to determine a component hierarchy (see Abrahami, [0216] “a hierarchical component structure, in which some components are containers containing other components or sub-containers”) for said first component and (see to determine if said first component is a semantic composite (see Abrahami, [0152] “Container-level server assisted dynamic layout may include an actual calculation of layout based on the properties of the collection of components which reside inside a single container, the calculation is not related to a single component but to the interaction between the set of components and the area in which they reside”; [0137] “component engine 150 may change the actual structure of the components”; [0154] “the content of component [a]”).
Claim 17 incorporates substantively all the limitations of claim 5 in a method form and is rejected under the same rationale.

Regarding claim 6, the proposed combination of Abrahami, Kheirolomoom, Bowman and Goenka teaches
wherein said element handler comprises at least one of:   (see Abrahami, [0157] “may be integrated with both the editing and the viewer components (110A and 110B), so the same dynamic layout rules can be applied to changes in website 60”; [0137] “Once the appropriate edit has been made, updater 175 may update templates”). 
a request receiver (see Abrahami, [0137] “an event receiver”) to receive (see Abrahami, [0162] “Event receiver 125 may receive updates from client 110C which may affect the content of the instances of the component”) said first component and (see Abrahami, [0137] “component engine 150 may change the actual structure of the components”; [0154] “the content of component [a]”) said override request from at least one of: (see Abrahami, [0204] “values for each of the dynamic layout base parameters may be determined using any combination of the following methods… using an override value for the specific component type of each of the two components being checked”) a WBS editor (see Abrahami, [0136] “Server 120 may comprise… a dynamic layout editor 70”) as a result of said editing change (see 
Claim 18 incorporates substantively all the limitations of claim 6 in a method form and is rejected under the same rationale.

Regarding claim 8, the proposed combination of Abrahami, Kheirolomoom, Bowman and Goenka teaches
wherein said WBS editor comprises: (see Abrahami, [0136] “Server 120 may comprise… a dynamic layout editor 70”). 
a component editor (see Abrahami, [0155] “a component engine 150”) to enable a user (see Abrahami, [0033] “the rules are at least one of: user defined”) to create and define (see Abrahami, [0185] “dynamic layout rules may include a combination of anchors created explicitly”) override rules (see Goenka, [0129] “according to a processing order rule and an override rule”) for parameterized-behavior elements (see Abrahami, [0232] “there may be multiple anchors which may dictate different behaviors for a given component”) of a website component;  (see Abrahami, [0151] “modified versions of a specific component”)  
a component selector (see Abrahami, [0155] “a component engine 150”) to enable a user to select a first component; and (see Abrahami, [0155] “User 5A situated at client 110A may make changes to the pertinent template such as change the size of a component, addition of a picture”; [0137] “component engine 150 may change the actual structure of the components”; [0154] “the content of component [a]”). 
an editing behavior applier (see Abrahami, [0155] “a component engine 150”) to apply said editing request to said selected component (see Abrahami, [0137] “User 5A situated at client 110A may make changes to the pertinent template such as change the size of a component, addition of a picture”). The motivation for the proposed combination is maintained. 
Claim 20 incorporates substantively all the limitations of claim 8 in a method form and is rejected under the same rationale.

Regarding claim 9, the proposed combination of Abrahami, Kheirolomoom, Bowman and Goenka teaches
wherein said editing request comprises at least one of: resizing (see Abrahami, [0137] “User 5A situated at client 110A may make changes to the pertinent template such as change the size of a component, addition of a picture”).
Claim 21 incorporates substantively all the limitations of claim 9 in a method form and is rejected under the same rationale.

Regarding claim 12, the proposed combination of Abrahami, Kheirolomoom, Bowman and Goenka teaches
wherein said website components also comprise at least one of: (see Abrahami, [0136] “component information”).
an editor behavior driver (see Abrahami, [0155] “a component engine 150”) to affect the representation and editing process (see Abrahami, [0223] “if component [a] expands downwards (e.g. due to editing text content inside component [a]), the content inside component [a] might be affected in a variety of ways, including (but not limited to): being displayed using different fonts and being displayed with scroll bars (which allow scrolling over the content)”) of said first component (see Abrahami, [0137] “component engine 150 may change the actual structure of the components”; [0154] “the content of component [a]”; [0220] “possible overrides at the… component level”) by said WBS editor; (see Abrahami, [0136] “Server 120 may comprise… a dynamic layout editor 70”).

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abrahami, Kheirolomoom, Bowman and Goenka in view of Kulp et al. (US 2017/0070842 A1, hereinafter “Kulp”).

Regarding claim 7, the proposed combination of Abrahami, Kheirolomoom, Bowman and Goenka teaches
for said website components (see Abrahami, [0136] “component information”). 
The proposed combination of Abrahami, Kheirolomoom, Bowman and Goenka does not explicitly teach and also comprising an artificial intelligence/machine learner to perform artificial intelligence and machine learning analysis based on user activity and analysis of other websites and pages to recommend modification overrides…  based on said analysis of other websites and pages. 
However, Kulp discloses machine learning and also teaches
and also comprising an artificial intelligence/machine learner (see Kulp, [0128] “machine learning algorithm stored”) to perform artificial intelligence and machine learning (see Kulp, [0112] “allow an artificial intelligence module to apply the data from the logs to learning modification recommendations”) analysis based on user activity and (see Kulp, [0050] “other information derived from user behavior, to further analyze user behavior”) analysis of other websites and pages (see Kulp, [0146] “The web portal coordination module 1904 can allow information from resource management devices to be uploaded to a cloud server, such that the information is accessible from the mobile application and/or web portal, and such that the cloud server can analyze the data to determine more information”) to recommend modification overrides… (see Kulp, [0032] “to use a plurality of data in order to suggest when the user should override the settings”) based on said analysis of other websites and pages (see Kulp, [0146] “The web portal coordination module 1904 can allow information from resource management devices to be uploaded to a cloud server, such that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of performing appropriate analysis in order to make suggestions as being disclosed and taught by Kulp, in the system taught by the proposed combination of Abrahami, Kheirolomoom, Bowman and Goenka to yield the predictable results of efficiently analyzing data to make suggestions (see Kulp, [0050] “The DAERMC can use analysis of this data to suggest and/or dynamically implement new notifications for the user, and/or to suggest new changes to the user's regular schedule”). 
Claim 19 incorporates substantively all the limitations of claim 7 in a method form and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (6:30 AM to 3:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/VAISHALI SHAH/Primary Examiner, Art Unit 2156